DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite LIDAR sensor comprising MEMS based lens. Such is not supported by the original disclosure. The Original disclosure clearly discloses a lens and a MEMS as separate structures. See at least [0116], [0129] and [0134] of the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving).
Newman teaches an apparatus comprising:
a sensor housing (Figure 1),
 a first sensor comprising LIDAR sensor (at least sensors 112, 116); 
a motor rotatable about a first fixed axis of revolution (motor of the motorized rotation drive wheel);
a housing controller circuit (at least Figures 3, 7, 14, 15); 
a substantially transparent screen rotatable about a second fixed axis of revolution (rotating lens),
the substantially transparent screen being mechanically coupled to the motor and covering the sensor aperture; and 
a cleaning mechanism located proximate to the screen (at least Figures 17), the cleaning mechanism configured to contact the substantially transparent screen, a second sensor (at least paragraph [0151]).
The apparatus further comprises an outlet (1724) configured to release pressurized air.
The cleaning mechanism is disclosed as comprising sponge, cloth, wipe, blade or other cleaning material.
The system is disclosed as configured to check accuracy of the first sensor and actuate cleaning when needed.
See entire document, especially Figures 1, 3, 5, 7, 8A-B, 9-11, 14-17 and the related description and the description at [0115-119], [0125-126], [0130-145],  [0147-150], [0151-162], [0179-189].
LIDAR sensor is disclosed at least at [0043], [0047], [0052], [0055], [0059], [0109], [0115], [0145].
Newman does not specifically teach the controller configured to turn the second sensor on to begin performing sensing operations when the motor is activated.
However, Anderson teaches providing one or more sets of redundant sensors and to configure the sensor management system to clean one of the redundant sensors when the other sensor can perform required sensing task (at least column 8, lines 9-15).
It would have been obvious to an ordinary artisan at the time the invention was filed to configure the controller of Newman to turn the second/redundant sensor on when performing cleaning (activating motor) in order to ensure that the second sensor can perform required sensing task as suggested by Anderson.
As to claims 11-12, it would have been obvious to an ordinary artisan at the time the invention was filed to find values for the torque and rotational speed of the motor depending from the specific construction of the system by routine experimentation to ensure proper functioning of the system.
Newman does not specifically teach a LIDAR with MEMS. It is not clear from Newman whether or not the specifically exemplified LIDARs are with MEMS.
However, Newman states that in addition to the specifically exemplified LIDAR systems other industry-equivalent LIDAR sensors and/or systems, and any known or future-developed standard and/or architecture can be used (at least [0059]. 
On the other hand, Yoo et al teach that MEMS-based LIDARs were know and used in the industry.
It would have been obvious to an ordinary artisan at the time the invention was filed to use MEMS-based LIDARs in the system of Newman since Newman Newman states that in addition to the specifically exemplified LIDAR systems other industry-equivalent LIDAR sensors and/or systems, and any known or future-developed standard and/or architecture can be used and since Yoo et al teach that MEMS-based LIDARs were know and used in the industry.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving), as applied to claim 1 above, and further in view of any one of Wanders (US 2013/0014783), Cadet et al (US 2015/0366421), Borman et al (US 20170197713), and GB 2555154B.
Newman modified by Anderson as applied above does not specify the materials of the cleaning device.
Newman teaches that the cleaning mechanism may comprise sponge, cloth, wipe, blade or other cleaning material.
On the other hand, microfabric and cellulose are known and widely used materials for cleaning sensors and optical surfaces as evidenced by Wanders, Cadet et al, Borman et al, and GB 2555154B.
It would have been obvious to an ordinary artisan at the time the invention was filed to use microfabric and cellulose as materials for the cleaning device in the modified Newman in order to use a known material for its known purpose.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving), as applied to claim 1 above, and further in view of WO 95-27641.
Modified Newman, as applied above, does not specifically teach the use of a line and pulleys.
However, WO 95-27641 teaches that coupling a motor by line and pulleys to transfer rotation was known in the art.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate coupling the motor by a line and pulleys in order to use a known device for its known purpose.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312) and Yoo et al  (MEMS-based Lidar For Autonomous Driving), as applied to claim 1 above, and further in view of JP 2015-182656.
Modified Newman, as applied above, does not specifically teach the use of acrylic or PET as a material for the screen.
However, JP 2015-162656 teach such materials as known materials for screens,
It would have been obvious to an ordinary artisan at the time the invention was filed to use acrylic and PET in the system of modified Newman as materials for screen in order to use a known material for its known purpose.


Claim 22, 24, 26, 28 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312).
Newman teaches an apparatus comprising:
a sensor housing (Figure 1),
 a first sensor comprising a camera with a lens (at least sensors 112, 116); 
a motor rotatable about a first fixed axis of revolution (motor of the motorized rotation drive wheel);
a housing controller circuit (at least Figures 3, 7, 14, 15); 
a substantially transparent screen rotatable about a second fixed axis of revolution (rotating lens),
the substantially transparent screen being mechanically coupled to the motor and covering the sensor aperture; and 
a cleaning mechanism located proximate to the screen (at least Figures 17), the cleaning mechanism configured to contact the substantially transparent screen, a second sensor (at least paragraph [0151]).
The apparatus further comprises an outlet (1724) configured to release pressurized air.
The cleaning mechanism is disclosed as comprising sponge, cloth, wipe, blade or other cleaning material.
The system is disclosed as configured to check accuracy of the first sensor and actuate cleaning when needed.
See entire document, especially Figures 1, 3, 5, 7, 8A-B, 9-11, 14-17 and the related description and the description at [0115-119], [0125-126], [0130-145],  [0147-150], [0151-162], [0179-189].
The camera and the lens are disclosed at least at [0048], [0050], [0052], [0062], [0109-110], [0126], [0139], [0151-155].
Newman does not specifically teach the controller configured to turn the second sensor on to begin performing sensing operations when the motor is activated.
However, Anderson teaches providing one or more sets of redundant sensors and to configure the sensor management system to clean one of the redundant sensors when the other sensor can perform required sensing task (at least column 8, lines 9-15).
It would have been obvious to an ordinary artisan at the time the invention was filed to configure the controller of Newman to turn the second/redundant sensor on when performing cleaning (activating motor) in order to ensure that the second sensor can perform required sensing task as suggested by Anderson.
As to claims 11-12, it would have been obvious to an ordinary artisan at the time the invention was filed to find values for the torque and rotational speed of the motor depending from the specific construction of the system by routine experimentation to ensure proper functioning of the system.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312), as applied to claim 1 above, and further in view of any one of Wanders (US 2013/0014783), Cadet et al (US 2015/0366421), Borman et al (US 20170197713), and GB 2555154B.
Newman modified by Anderson as applied above does not specify the materials of the cleaning device.
Newman teaches that the cleaning mechanism may comprise sponge, cloth, wipe, blade or other cleaning material.
On the other hand, microfabric and cellulose are known and widely used materials for cleaning sensors and optical surfaces as evidenced by Wanders, Cadet et al, Borman et al, and GB 2555154B.
It would have been obvious to an ordinary artisan at the time the invention was filed to use microfabric and cellulose as materials for the cleaning device in the modified Newman in order to use a known material for its known purpose.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312), as applied to claim 1 above, and further in view of WO 95-27641.
Modified Newman, as applied above, does not specifically teach the use of a line and pulleys.
However, WO 95-27641 teaches that coupling a motor by line and pulleys to transfer rotation was known in the art.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate coupling the motor by a line and pulleys in order to use a known device for its known purpose.


Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2018/0009418) in view of Anderson (US 10,061,312), as applied to claim 1 above, and further in view of JP 2015-182656.
Modified Newman, as applied above, does not specifically teach the use of acrylic or PET as a material for the screen.
However, JP 2015-162656 teach such materials as known materials for screens,
It would have been obvious to an ordinary artisan at the time the invention was filed to use acrylic and PET in the system of modified Newman as materials for screen in order to use a known material for its known purpose.



Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and filed new claims.
The applicants requested the examiner to withdraw the rejections and allow all claims.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The amended and new claims have been examined and are addressed in the rejections above.
The claims are not found allowable for the reasons provided in the rejections.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711